t c memo united_states tax_court ion and paulina semen petitioners v commissioner of internal revenue respondent docket no 11577-09l filed date ion and paulina semen pro sese robert h berman for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioners seek review of respondent’s appeals office’s appeals determination to treat petitioners’ outstanding federal_income_tax liabilities for and as currently not all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure collectible cnc and to not proceed with collection activity the issues for decision are whether petitioners are liable for failure to timely pay additions to tax under sec_6651 for and and whether appeals’ determination constitutes an abuse_of_discretion findings_of_fact there are no stipulations of facts however respondent’s exhibits 1-r through 6-r and petitioners’ exhibit 7-p were received in evidence and are incorporated herein by this reference petitioners resided in california at the time they filed their petition petitioners’ and tax years previously were before the court on petitions for redetermination of deficiencies on date the court entered a stipulated decision setting forth an agreed-upon deficiency in petitioners’ federal_income_tax of dollar_figure and an addition_to_tax pursuant to sec_6651 of dollar_figure on date the court entered a stipulated decision setting forth an agreed-upon deficiency in petitioners’ federal_income_tax of dollar_figure and an addition_to_tax pursuant to sec_6651 of dollar_figure both stipulated decisions stated that interest would be assessed on the deficiencies and additions to tax as provided by law in date respondent assessed petitioners’ and federal_income_tax liabilities in the amounts stated in the decision documents respondent then mailed to petitioners statutory notices of balance due covering the foregoing assessments notice_and_demand letter petitioners did not pay their liabilities and in date respondent mailed to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing levy notice the levy notice included an account summary showing that petitioners owed late payment penalties of dollar_figure and dollar_figure the levy notice explained that petitioners had a right to request a hearing with appeals to challenge the proposed collection action and to discuss payment method options by submitting form request for a collection_due_process or equivalent_hearing petitioners timely submitted form on which mr semen stated the decision made by the united_states tax_court on the amount owed for and does not match what the i r s has sent to me i am asking that they fix it the u s tax_court decision also states there is no penalty due on date appeals sent to petitioners a letter with copies of the stipulated decisions for and and petitioners’ account transcripts for and appeals and petitioners held a telephone conference to discuss the proposed collection activity petitioners argued the late payment penalties referred to in the account summary were failure to timely pay additions to tax under sec_6651 that the stipulated decisions for and stated that they were not liable for a penalty yet the account summary included with the levy notice showed that petitioners owed late payment penalties petitioners did not offer any collection alternatives however appeals analyzed petitioners’ financial situation and determined that their and liabilities were eligible for cnc status on date appeals sent to petitioners a letter informing them that respondent added only the sec_6651 penalties petitioners agreed to the letter also explained the possibility of cnc status and asked petitioners whether they would accept this option petitioners did not respond and appeals issued a notice_of_determination stating that petitioners’ liabilities would be treated as cnc and levy action was not appropriate petitioners then filed a petition with the court stating that they disagree with interest and penalty appeals determined that petitioners’ monthly expenses exceeded their monthly income by dollar_figure appeals calculated petitioners’ income by averaging the amounts of income reported on petitioners’ and federal_income_tax returns it is not clear whether appeals explained to petitioners why they were liable for the sec_6651 additions to tax with respect to petitioners’ disagreement with interest it is not clear whether petitioners are arguing that interest should begin to accrue on the date they signed the decision documents and not from the date petitioners’ and tax_liabilities were originally due see sec_6601 e b or whether petitioners feel that no interest should be continued opinion sec_6330 provides that the secretary shall furnish taxpayers with written notice of their right to a hearing before any property is levied upon sec_6330 and b further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a 30-day period pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 if a taxpayer received a statutory_notice_of_deficiency for the years in issue or otherwise had the opportunity to dispute the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite the phrase underlying tax_liability includes the tax continued charged at trial the court explained to petitioners that they had agreed to the assessments of interest by signing the stipulated decisions the court also explained that congress determines when interest begins to accrue and at what rate not the court or the commissioner deficiency additions to tax penalties and statutory interest 115_tc_329 petitioners received notices of deficiency for and challenged the commissioner’s determinations for each year before the court and agreed to the stipulated decisions for each year accordingly they cannot challenge the existence or amount of the underlying liabilities for the years at issue see sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite with respect to the sec_6651 additions to tax however petitioners did not have a prior opportunity to dispute that determination thus petitioners were entitled to challenge the sec_6651 additions to tax during the sec_6330 hearing and to litigate them here see burke v commissioner tcmemo_2009_282 where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo sego v commissioner supra pincite goza v commissioner supra pincite the court reviews any other administrative determination regarding the proposed levy action for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite appeals abuses its discretion if its determination has been exercised arbitrarily capriciously or without sound basis in fact 91_tc_1079 i petitioners’ liability for the sec_6651 additions to tax sec_6651 imposes an addition_to_tax in the case of a failure to pay a tax required to be shown on a return which was not so shown within days after the date of the irs’ notice_and_demand letter the commissioner has the burden of production with respect to a taxpayer’s liability for the addition_to_tax sec_7491 to meet that burden respondent must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax see 116_tc_438 petitioners failed to pay the tax required to be shown on their and returns within days after the date of the irs’ notice_and_demand for payment therefore respondent has met his burden however the sec_6651 addition_to_tax is not imposed if the taxpayer proves that the failure to pay is due to reasonable_cause and not willful neglect sec_301_6651-1 proced admin regs reasonable_cause is shown if the taxpayer exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship if he paid on the due_date sec_301_6651-1 proced admin regs whether the taxpayer has shown reasonable_cause is a question of fact to be decided on the entire record duncan v commissioner tcmemo_2000_269 we believe petitioners’ failure to timely pay is due to reasonable_cause and not willful neglect at the time petitioners’ and tax_liabilities became due petitioners’ monthly expenses as adjusted by appeals exceeded their monthly income by dollar_figure petitioners were therefore unable to pay the tax_liabilities on the due dates and would have suffered an undue_hardship if they had significantly this inability to pay is the reason appeals treated petitioners’ outstanding liabilities as cnc accordingly we find that petitioners are not liable for the sec_6651 additions to tax ii whether appeals abused its discretion petitioners did not argue that appeals abused its discretion in treating petitioners’ liabilities as cnc and determining that collection activity should not proceed nor did they offer any other collection alternatives in making its determination appeals verified that the requirements of all applicable law and administrative procedure had been met under these circumstances appeals did not abuse its discretion when it determined that petitioners’ liabilities should be reported as cnc and collection activity should not proceed to reflect the foregoing an appropriate decision will be entered
